 In the Matter Of JASPER NOVELTY FURNITURE COMPANYandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL#331, C. I. O.Case No. 11-R--898.-Decided January 5, 1946Mr. Arthur C. Nordho ff,of Jasper, Ind., for the Company.Mr. Frank Douthitt,of Bloomington,Ind., andMr.Anton H.Bettag,of Jasper, Ind., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Furniture Workers of Amer-ica,Local#331, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Jasper Novelty Furniture Company, Jasper, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before CliffordL. Hardy, Trial Examiner.The hearing was held at Jasper, Indiana,on November 21, 1945. The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of FACTI.TIIE BUSINESS OF TII9 COMPANYJasper Novelty Furniture Company, an Indiana corporation, isengaged in the manufacture of household and novelty furniture atJasper, Indiana.During the past twelve months the Company pur-chased raw materials valued in excess of $40,000, of which approxi-mately 50 percent was shipped from points outside the State of Indi-ana.During the same period,the Company sold furniture valued65 N. L. R. B., No. 39.194 JASPER NOVELTY FURNITURE COMPANY195in excessof $40,000, of which approximately 50 percent was shippedto points outside the State of Indiana.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnitedFurnitureWorkers of America, Local#331, is a labororganization,affiliated with the Congress of Industrial Organizations,admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining agent of its production and maintenance em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the parties,that all production and maintenance employees of the Company 2excluding office and clerical employees, foremen, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.i The Field Examiner reported that the Union submitted 22 membership cards, and thatthere are approximately 48 employees in the appropriate unit.2Despite the Union's contrary contention,the record is clear and we find that LenisGeppner and Willard Harder are not supervisory employees within the meaning of theBoard's customary definition;they are included 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jasper NoveltyFurniture Company, Jasper, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eleventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Furniture Workers of America, Local #331, C. 1. 0.,for the purposes of collective bargaining.